PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/644,279
Filing Date: 4 Mar 2020
Appellant(s): ABIOGEN PHARMA S.P.A.



__________________
Silvia Salvadori
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of Claims 20, 23 under 35 U.S.C. 112(b) has been withdrawn.
(2) Response to Argument
Regarding the obviousness rejection, Appellant argues:
Pending claims 1-13 and 20-31 were rejected under 35 U.S.C. § 103, for allegedly be unpatentable over Mathiesen in view of UNC, Pak and Nature’s Blend.
Appellants discuss below the errors made by the Examiner and how, in view of these errors, it is believed that claims 1-13 and 20-31 are patentable over the combination of the teachings of the cited references.
The presently claimed invention is directed to a drinkable formulation in the form of an aqueous suspension comprising calcium citrate and isomalt.
As admitted in the Final Office Action of August 17, 2021 (e.g., page 3, ¶ 8) Mathiesen does not describe the presently claimed limitations “drinkable formulation” and thus, it fails to disclose all the claimed limitations.
In fact, on page 13, line 20, Mathiesen positively describes a preferred embodiment of a solid dosage form in the form of a chewable, suckable and/or swallowable tablet.
But the Examiner has taken the position that although Mathiesen does not explicitly teach aqueous suspensions, these are implied as a result of sucking a tablet (e.g., page 7 of the Final Office Action).
Appellants respectfully disagree with this characterization.
As shown in the document submitted with the response filed on November 5, 2021 and attached hereto (Suspension), a suspension is a heterogenous mixture of a fluid that contains solid particles sufficiently large for sedimentation.
In the suspension, the solute particles do not dissolve, but get suspended throughout the bulk of the solvent, left floating around freely in the medium. An example of suspension would be sand in water. The suspended particles are visible under microscope and will settled over time if left undisturbed.
It necessary [sic] follows that a skilled person would not find a teaching, suggestion or motivation to prepare an aqueous suspension starting from the teachings of Mathiesen coupled with the knowledge in the field.
In other words, it is very unlikely that a person of ordinary skill in the art would consider that chewing a gum or sucking a tablet could lead to the formation of a suspension in the mouth of the subject undergoing such action.
UNC does not correct Mathiesen’s deficiencies and cannot provide for the missing link. As also admitted by the Examiner (e.g., page 7 of the Final Office Action), UNC Specifically, establishes benefits of suspensions over tablets. It should be remembered, however, that Mathiesen positively describes pharmaceutical solid dosages.
Finally, Pak and Nature’s Blend are cited only with regard to solubility of Ca.
Thus, for the foregoing reasons, it is respectfully submitted that the combination of the cited references would not have rendered obvious the presently claimed invention to one skilled in the art.
First, the teachings of Mathiesen, UNC, Pak and Nature’s Blend cannot be combined because they teach away from each other.
As discussed above, Mathiesen describes and suggests solid compositions, while the other cited references refer to suspensions and/or liquid compositions. Thus, as discussed above, one skilled in the art would not find any suggestion or motivation to combine and modify the teachings of Mathiesen with the additional references as suggested by the Examiner and with a reasonable expectation of success.
This is not persuasive. 
The Examiner notes that the elected species examined corresponds to a combination of calcium citrate, isomalt and sorbitol.  The rejection documents that the claimed drinkable formulation in the form of an aqueous suspension comprising calcium citrate, isomalt and sorbitol (sorbitol is not required by independent claim 1) are obvious over the combination of references.  Examiner notes that all arguments advanced only address the full rejection (i.e., focused on the product of independent claim 1).  Accordingly, in response, the Examiner responds to arguments relevant to the independent claim 1.  (Additional basis for the rejection of dependent claims is present in the final Office action.)
The Examiner does not fully agree that in a suspension “the solute particles do not dissolve”.  Instead, in a suspension, the skilled artisan would have understood that some of the solute is dissolved, to a concentration about the solubility limit of the solute. Excess solution would be present as a solid suspended in the liquid phase.  This type of form is present in the Nature’s Blend product, where calcium citrate is present at a higher concentration than the solubility of the compound, and the instruction to shake well before using, which would have the outcome of evenly dispersing the solids of the suspension, demonstrates this product is a suspension.
Irrespective of whether or not sucking a tablet results in an aqueous suspension, the rejection documents, based on the teaching of UNC, that reformulating tablets/capsules into aqueous suspensions has certain advantages, namely ease of swallowing, pertinent to a certain patient subpopulation that has difficulty swallowing tablets/capsules.  This provides one of the motivations to prepare the alternate to the solid dosage forms taught by Mathiesen, namely motivating reformulation of a tablet as an aqueous suspension.
Pak provides, inter alia, evidence about solubility of calcium citrate, relevant to evaluation of concentrations and volumes of dependent claims, and documenting Nature’s Blend is a suspension, because the calcium citrate is present above the solubility of this compound.
Additionally, the teachings of Natures Blend demonstrate a product sold prior to the effective filing date, in the form of a suspension of calcium citrate with alternate sugars to the claimed isomalt.  There is clearly an expectation of success when calcium citrate is formulated with isomalt as a suspension.  As stated in the rejection:
This formulation contains purified water, fructose and sucralose, both of which are known sweeteners.  Fructose is among sweeteners named by Mathiesen (see 7:34-35).  Considering parallels to Mathiesen, calcium citrate with the two preferable sweeteners taught by Mathiesen, i.e., isomalt and sorbitol, would have been obvious alternative sweeteners to those used in the Nature’s Blend product.
Thus, an alternate rationale is present in the rejection, the substitution of two sweeteners taught by Mathiesen including isomalt (and sorbitol), in place of the fructose and sucralose sweeteners taught in the Nature’s Blend calcium citrate aqueous suspension.  The skilled artisan would have had a reasonable expectation of success in formulating a calcium citrate / isomalt aqueous suspension, for the same purpose taught by Natures Blend, namely, oral calcium supplementation as a result of consuming the amounts of Natures Blend and alternate obvious amounts discussed in the rejection.
Apparently Appellant misconstrues the basis of motivation for the obvious modifications, and the reasons for discussing the Natures Blend product.  The motivation to formulate an alternate aqueous suspension is motivated by teachings of UNC (reformulating tablets/capsules into aqueous suspensions has certain advantages, namely ease of swallowing, pertinent to a certain patient subpopulation that has difficulty swallowing tablets/capsules) and is additionally motivated by the similar formulation of Natures Blend, differing only by substitution of alternate sugars required by the claims compared to the sugars taught by Natures Blend product (the claimed sugars are taught by Mathiesen, which would have been obvious to substitute in place of the Natures Blend sugars).
In contrast to Appellant’s summary, the rejection provides teachings, suggestions and motivations rendering obvious 1) the reformulation of the solid products of Mathiesen as alternate obvious aqueous suspension, and alternatively, 2) starting with the suspension of Natures Blend, to reformulate by substituting the required isomalt (or both isomalt and sorbitol) in place of the sugars in the Natures Blend calcium citrate suspension.
Appellant argues that the prior art allegedly renders the prior art unsatisfactory for its intended purpose and that it allegedly teaches away from the claims:
Second, it is a bedrock of patent law that the proposed modification cannot render the prior art unsatisfactory for its intended purpose.
That is, if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)
Mathiesen discloses tablets or capsules. UNC teaches away from using solid compositions because, inter alia, it describes the inability of certain patients to swallow tablets and capsules. Nature’s Blend only describes liquid compositions. Accordingly, the tablets disclosed by Mathiesen could not be modified, absent the impermissible hindsight, to become a suspension as recommended by UNC nor the liquid compositions described by Nature’s Blend could be modified to become tablets.
The teachings of both, UNC and Nature’s Blend, if modified as suggested by the Examiner, would be unsatisfactory for their intended purposes. Thus, there cannot be any suggestion or motivation to make the Examiner’s proposed modification.
But in the Advisory Action, the Examiner has admitted that a suspension formed during sucking is not the basis for making a suspension, but UNC allegedly clearly teaches suspensions having ad advantage over tablets and Nature’s Blend is allegedly a commercial Ca suspension, rendering making a suspension as an alternative to the Mathiesen tablets.
Appellants respectfully disagree.
It is settled law that the prior art must be considered in its entirety, including disclosures that teach away from the claims.
In other words, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
It necessarily follows that the Examiner cannot pick and choose elements from the references to be combined and modified to arrive at the presently claimed subject matter.
In this particular case, the Examiner is considering the disclosure of Mathiesen and is adding to it elements from each of the other references to reconstruct the claimed invention.
Thus, the Examiner is taking the position that one skilled in the art would combine references describing compositions in suspensions, tablets and liquids with regards only to some of the elements disclosed therein.
But this is contrary to the law.
As also admitted by the Examiner, Mathiesen does not describe nor does it suggest a drinkable composition. Thus, it cannot be combined and modified with the addition of elements of the additional references without any suggestion or motivation for doing so, motivation which must be found in the references per se.
And Mathiesen does not provide any of such suggestions or motivations to be combined and modified as suggested by the Examiner.
This is not persuasive.
Regarding the allegation that the proposed modification cannot render the invention unsatisfactory for it's intended purpose, the Examiner does not agree with the premise that substitution of a suspension for a tablet/suckable tablet (motivated by the UNC stated advantage of making the dose easier to swallow) somehow renders Mathiesen formulations unsuitable for the intended purpose.  The intended purpose of Mathiesen is an oral dosage form of Ca, with the intended purpose of supplying Ca orally.  In fact, teachings of Mathiesen include: "In a preferred aspect, a solid dosage form is in the form of a chewable, suckable and/or swallowable tablet" (13:20-21).  The teachings of UNC actually renders the modification more suitable for the intended purpose, as opposed to what is argued, providing an advantage of making the obvious aqueous suspension easier to swallow for a certain patient subpopulation, patients that have difficulty swallowing tablets.  This is actually a teaching to make the modification required for obviousness, which makes the invention more suitable for the intended purpose, at least for the patient population discussed by UNC.
The clear purpose of the Nature’s Blend product is to supply calcium citrate as a supplement.  This is in agreement with the purpose of Mathiesen.  On pp. 15-16 it is clear the purpose of the calcium citrate/isomalt tablets is to supplement calcium, important for numerous processes in the body, and treatment of some conditions, such as patients with osteoporosis or enhancing bone mass/reducing bone loss, as well as other conditions.  Modification of the tablet dosage form of Mathiesen to an aqueous suspension would achieve the same outcome, supplementation of calcium, when the suspension is swallowed.
Regarding the allegation that Mathiesen teaches away from an aqueous suspension, the Examiner notes that there is no criticism of the alternate suspension form.  Silence is not a teaching away.  UNC clearly teaches toward the required modification of the Mathiesen tablets/suckable tablets to an aqueous suspension.  And the teachings of Nature’s Blend, a calcium citrate aqueous suspension, for supplementing calcium, are for a very similar aqueous suspension of calcium citrate, differing from the claims by the requirement for isomalt (and sorbitol in some embodiments), in place of alternate sugars taught in the Nature’s Blend product.  This is considered a teaching toward similar products, differing only by a specific sugar alternate.
MPEP 2123 (II) indicates, inter alia, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, the Examiner failed to identify any criticizing, discrediting or otherwise discouraging comments toward the use of aqueous suspensions as alternates.  In fact, UNC clearly counteracts any such position, by teaching the explicit modification Appellant alleges is taught away from.  And Nature’s Blend product makes clear that the aqueous suspensions are known and sold in the field for calcium citrate supplementation, which cannot be considered teaching away.
The Examiner reminds Applicant of KSR (SEE MPEP 2141(I)): In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id.  The instant rejection relies on substitution of one formulation type for another (suspension substituted for, inter alia, tablets or suckable tablets), each of which are taught in the art as suitable formulation types for supplying Ca as a supplement.  The result of this substituted formulation is predictable, supplying Ca in an oral dosage form, having the advantage of being easier to swallow for patients that have difficulty swallowing tablets.  
The similarity of the required claimed aqueous suspensions (that are swallowable) to the Nature’s Blend calcium citrate aqueous suspension product also suggests the substitution of isomalt for the sugars of Nature’s Blend, to give claimed suspensions, would also have been predictable, i.e., the substitution would have reasonably been expected to be successful, based on the clear success of this commercial product.
Regarding picking an aqueous suspension in place of a tablet/suckable tablet being obvious, this is motivated the clear teaching of UNC to make this specific modification; additionally, the basis is further supported when the Nature’s Blend product, very similar to the claimed formulations is considered; this product uses an aqueous suspension of calcium citrate, with similar sugars to those taught by Mathiesen.
Utilizing elements from different references is clearly an acceptable basis for obviousness. As stated in MPEP 2141 (II) (C) "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
Appellant further argues that the claimed products are allegedly not predictable:
Finally, in the Advisory Action, the Examiner has also taken the position that the instant rejection relies on a substitution of one formulation type for another (suspension substitute for, inter alia, tablets or suckable tablets), each of which are taught in the art as suitable formulation types for supplying Ca as a supplement.
In other words, according to the Examiner, the present situation relies on the Supreme Court principle that “...when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results”.
But the results obtainable with the composition presently claimed are not predictable.
Appellants have found that the specific use of isomalt, commonly known and used as a sweeting agent, once added to aqueous suspensions of calcium citrate, made surprisingly and unexpectedly possible the preparation of stable suspensions, not subject to sedimentation, with pleasant organoleptic characteristics.
Accordingly, not only Mathiesen suffers from the defects described above, but also none of the cited references, either alone or in combination disclose all the claimed limitations, since none of them discloses or suggests to one skilled in the art a drinkable formulation in the form of an aqueous suspension comprising calcium citrate and isomalt, as presently claimed.
The Examiner disagrees with the premise that the required and suggested modification of substituting an aqueous suspension for a tablet is somehow unpredictable.  The Nature’s Blend product clearly demonstrates a commercially available product that is an aqueous suspension, differing only by a different in sugars in the prior art and claimed product.  The required sugars are clearly taught and preferred by Mathiesen.  The closeness of the prior art product makes clear there is a reasonable expectation when the alternate sugar(s) of Mathiesen are substituted for the Nature’s Blend product sugars.
Regarding alleged properties, organoleptic properties of the sorbitol + isomalt calcium citrate tablets/suckable tablets are recognized to be suitable (have good organoleptic properties).  Thus, any organoleptic properties cannot be said to be unexpected.
Regarding alleged stability of the claimed suspensions as being unexpected, there is no comparative data to the closest prior art; for instance, to the Nature’s Blend calcium citrate aqueous suspensions, or even to Mathiesen formulations, to show a result that is unexpected.  
See MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison with the closest prior art; this requirement is missing from the underlying data of the specification.
The Examiner notes a series of suspension in Examples 1 and 2 were tested in the specification.  However, all tested suspensions have many ingredients, in specific amounts (some do not even contain isomalt).  None of the rejected claims are commensurate in scope to any of these tested formulations.  Claim 1 broadly requires only calcium citrate and isomalt.  There are no limits of amounts, or other compounds (in amounts tested) recited in the claims.  Thus, even if there were a result for some claimed suspension that is superior to other suspensions outside the claims (which has not been shown by comparative data), the disclosed exemplary suspensions are not commensurate in scope to any rejected claim.  
See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  This requirement is not met by the exemplary suspensions of the specification.
Additionally, it is noted, that it is Appellant’s burden to establish results are unexpected and significant (MPEP 716.02(b)(I)), and Appellant has the burden of explaining the data they proffer as evidence of non-obviousness (MPEP 716.02(b)(II)).  The general sweeping statement made does not establish results that are unexpected, that are also significant; it does not provide the require explanation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611  
             
                                                                                                                                                                                         /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.